Case 8:19-cv-01352-CAS-MRW Document 35 Filed 09/15/20 Page 1 of 1 Page ID #:467



 1
 2
 3
 4
 5
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. SA CV 19-1352 CAS (MRW)
     DONALD PIERCE,
13
                       Petitioner,
14                                          ORDER ACCEPTING FINDINGS
                 v.                         AND RECOMMENDATIONS OF
15                                          UNITED STATES MAGISTRATE
     DEAN BORDERS, WARDEN,                  JUDGE
16
                       Respondent.
17
18
           Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
19
     records on file, and the Report and Recommendation of the United States
20
     Magistrate Judge. Further, the Court engaged in a de novo review of
21
     those portions of the Report to which Petitioner objected. The Court
22
     accepts the findings and recommendation of the Magistrate Judge.
23
           IT IS ORDERED that Judgment be entered dismissing this action
24
     with prejudice.
25
26   DATE: September 15, 2020           _____
                                        HON. CHRISTINA A. SNYDER
27
                                        SENIOR U.S. DISTRICT JUDGE
28
